The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                          December 31, 2020

                               2020COA174

No. 17CA1233, People v. Sauser — Criminal Law — Trials —
Continuance; Evidence — Res Gestae — Character Evidence —
Other Crimes Wrongs or Acts — Evidence of Character and
Conduct of Witness; Constitutional Law — Fifth Amendment —
Right Against Self-Incrimination

     A division of the court of appeals considers for the first time

whether a trial court errs by (1) denying a defendant’s last-minute

request for a continuance to attempt to locate evidence that may

not exist and (2) permitting a prosecutor to ask a defendant, in the

jury’s presence, a question on cross-examination, unrelated to the

topics addressed during direct examination, to which the trial court

and the prosecutor know the defendant will respond by invoking the

right against self-incrimination. The division holds that the trial

court did not err by denying the defendant’s motion for

continuance. The division further holds that, although the trial
court erred by allowing the prosecutor to compel the defendant to

invoke his right against self-incrimination in front of the jury, the

error was harmless. Accordingly, the division affirms the trial

court’s judgment.
COLORADO COURT OF APPEALS                                       2020COA174


Court of Appeals No. 17CA1233
Larimer County District Court No. 16CR2179
Honorable Stephen E. Howard, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Ian Jed Sauser,

Defendant-Appellant.


                            JUDGMENT AFFIRMED

                                 Division VII
                         Opinion by JUDGE LIPINSKY
                         Navarro and Tow, JJ., concur

                        Announced December 31, 2020


Philip J. Weiser, Attorney General, Erin K. Grundy, Assistant Attorney General,
Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Jacob B. McMahon, Deputy
State Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    Defendant, Ian Jed Sauser, appeals from a judgment of

 conviction entered on a jury verdict finding him guilty of two counts

 of menacing and one count of aggravated robbery. Sauser’s six

 appellate arguments include two issues of first impression in this

 state — whether a trial court abuses its discretion by denying a

 defendant’s last-minute request for a continuance to search for

 evidence that may not exist, and whether a trial court may allow a

 prosecutor, in the presence of the jury, to ask a defendant a

 question on cross-examination, unrelated to any topic addressed

 during direct examination, that the trial court and the prosecutor

 know the defendant will respond to by invoking the right against

 self-incrimination.

¶2    We hold that the trial court did not abuse its discretion by

 denying Sauser’s motion for continuance; determine that allowing

 the prosecutor’s question, while improper, constituted harmless

 error; and disagree with Sauser’s other contentions of error. As a

 result, we affirm.

                           I.    Background

¶3    Sauser brandished a distinctive handgun at J.D. and S.M.

 while the victims were sitting in J.D.’s car in the parking lot of a


                                    1
 sports bar. Sauser demanded that J.D. and S.M. hand over

 “everything that [they] had.” Sauser ran off after taking a few

 dollars.

¶4    S.M. told a security guard patrolling the area that Sauser had

 a gun, took a couple of dollars, asked about drugs, and ran away.

 The security guard called 911 and searched the property. After

 spotting Sauser, the security guard pursued him and restrained

 him until the police arrived.

¶5    A police officer took Sauser into custody. The security guard

 and a police officer searched the property for the distinctive

 handgun. The security guard found the gun in a dumpster.

¶6    Sauser was charged with

      1.    aggravated robbery against J.D. in violation of section

            18-4-302(1)(b), C.R.S. 2020 (aggravated robbery with a

            deadly weapon or by the use of force, threats, or

            intimidation with a deadly weapon);

      2.    menacing against J.D. in violation of section

            18-3-206(1)(a)-(b), C.R.S. 2020;

      3.    menacing against S.M. in violation of section

            18-3-206(1)(a)-(b);


                                    2
      4.   aggravated robbery against S.M. in violation of section

           18-4-302(1)(b);

      5.   aggravated robbery against J.D. in violation of section

           18-4-302(1)(d) (aggravated robbery with an article used or

           fashioned in a manner to lead any person reasonably to

           believe it to be a deadly weapon); and

      6.   aggravated robbery against S.M. in violation of section

           18-4-302(1)(d).

¶7    The jury convicted Sauser of counts 2, 3, 4, and 6, but

 acquitted him of counts 1 and 5. At sentencing, the trial court

 merged count 6 into count 4. The court sentenced Sauser to ten

 years in the custody of the Department of Corrections for count 4,

 three years for count 2, and three years for count 3. The trial court

 ordered Sauser to serve the sentences concurrently.

¶8    Sauser raises six arguments on appeal. First, he contends

 that the trial court reversibly erred by denying his motion for a

 continuance on the morning of trial. Second, he asserts that the

 trial court erred by limiting his testimony in support of his

 affirmative defense of duress. Third, Sauser argues that the trial

 court erred by allowing the prosecutor to ask Sauser, in the


                                    3
  presence of the jury, a question allegedly probative of Sauser’s

  character for untruthfulness to which the trial court and the

  prosecutor knew Sauser would invoke his right against self-

  incrimination. Fourth, he contends the prosecutor engaged in

  prosecutorial misconduct. Fifth, he claims that the alleged

  cumulative errors require reversal. And sixth, he argues that the

  felony menacing convictions merge into the aggravated robbery

  conviction.

¶9     We affirm.

                II.   Sauser’s Motion for a Continuance

¶ 10   Sauser contends that the trial court abused its discretion by

  denying his request on the morning of trial for a continuance to

  allow him additional time to marshal potential DNA evidence.

  Specifically, Sauser argues that, by denying the continuance, the

  court “effectively prohibited [him] from presenting evidence material

  to his defense.” We disagree.

                        A.   Standard of Review

¶ 11   We review the denial of a continuance for an abuse of

  discretion. People v. Villano, 181 P.3d 1225, 1228 (Colo. App.

  2008). A trial court abuses its discretion when its denial of a


                                    4
  continuance is “arbitrary or unreasonable and materially prejudiced

  the defendant.” People v. Brown, 2014 CO 25, ¶ 19, 322 P.3d 214,

  219 (quoting United States v. Simpson, 152 F.3d 1241, 1251 (10th

  Cir. 1998)). A defendant must demonstrate actual prejudice to

  establish that the trial court abused its discretion by denying his or

  her motion for a continuance. People v. Pratarelli, 2020 COA 33,

  ¶ 39, 471 P.3d 1177, 1184. “Absent an abuse of discretion that

  results in injustice, the decision to grant a continuance is left to the

  sound discretion of the trial court.” People v. Scales, 763 P.2d

  1045, 1048 (Colo. 1988).

¶ 12   There are no “mechanical tests” for determining when the

  denial of a continuance constitutes an abuse of discretion. People

  v. Hampton, 758 P.2d 1344, 1353 (Colo. 1988). Rather, an

  appellate court must consider the totality of the circumstances and

  pay particular attention to “the reasons presented to the trial judge

  at the time the request is denied.” Id. at 1353-54 (quoting Ungar v.

  Sarafite, 376 U.S. 575, 589 (1964)).

                          B.    Additional Facts

¶ 13   Sauser testified that, at the time of the incident in the parking

  lot, he was acting under duress because J.D. had threatened him


                                     5
  with dire consequences if he did not follow J.D.’s orders. Sauser

  testified that J.D. had earlier ordered him to get in J.D.’s car and

  pick up a weapon at Sauser’s home. He said he complied with the

  order because of J.D.’s threats and handed J.D. the distinctive

  handgun.

       C.   The Trial Court Did Not Abuse Its Discretion by Denying
                Sauser’s Last-Minute Motion for a Continuance

¶ 14    At a hearing conducted eight days before trial, defense counsel

  advised the court there were no pending motions and announced

  that Sauser was ready for trial. But, on the morning of trial,

  defense counsel moved for a continuance, claiming he needed more

  time to investigate possible DNA evidence on the handgun that

  Sauser had handed to J.D. First, defense counsel said he “wanted

  to investigate the [handgun] to see if there’s DNA evidence of

  another person” on it. (Emphasis added.) Second, assuming the

  handgun contained DNA evidence, defense counsel said that “one of

  the alleged victims [i.e., J.D.] had actually had that gun in his

  possession at one time and . . . his DNA would probably appear on

  that firearm.” (Emphasis added.) Defense counsel asserted that




                                     6
  Sauser’s affirmative defense of duress would be strengthened if the

  handgun was found to contain DNA evidence.

¶ 15   The prosecutor responded that this was the first time defense

  counsel had requested DNA testing of the handgun and that a

  continuance was unwarranted. The prosecutor asserted that, even

  if testing revealed DNA on the handgun, such evidence would not be

  determinative of Sauser’s coercion theory because “all of the

  evidence puts the [handgun] in [Sauser’s] hand.”

¶ 16   The court denied the motion for continuance, noting that

  defense counsel had made the request for DNA testing “more than a

  little belatedly,” the jury was present in the courthouse, defense

  counsel had not previously made such a request, and the evidence

  did not appear essential to the issues in the case.

¶ 17   On appeal, Sauser contends that, by denying his motion for

  continuance, the trial court deprived him of “an opportunity to

  develop evidence that would have all but assured his acquittal,”

  citing to People v. Gagnon, 703 P.2d 661 (Colo. App. 1985), and

  People v. McCabe, 37 Colo. App. 181, 546 P.2d 1289 (1975). We are

  not persuaded.




                                    7
¶ 18   Both Gagnon and McCabe involved requests for continuance to

  obtain evidence that indisputably either would soon come into

  existence or already existed. In Gagnon, the defendant requested a

  continuance of his trial until a witness’s conviction became final so

  the defense could impeach the witness on cross-examination. 703

  P.2d at 662. The division held that the trial court abused its

  discretion by not granting the continuance because “the

  opportunity of the defendant to discredit [the witness’s] testimony

  was an essential part of [the defendant’s] case.” Id. at 663.

¶ 19   In McCabe, the defendant moved for a continuance because

  “key alibi witnesses who had been scheduled to testify for the

  defense had unexpectedly proved unable” to travel to Colorado for

  the trial. 37 Colo. App. at 182, 546 P.2d at 1290. The division held

  that the trial court abused its discretion by denying the

  continuance because the witnesses’ “testimony was plainly material

  and essential to the defense.” Id. at 183-84, 546 P.2d at 1291.

¶ 20   The facts in Gagnon and McCabe are distinguishable from the

  facts presented here. Unlike the defendants in those cases, Sauser

  did not seek a continuance to obtain evidence he knew would soon

  come into existence or already existed. Sauser did not know


                                    8
  whether the distinctive handgun contained any DNA evidence,

  much less whether it contained DNA evidence from J.D. Rather, he

  sought the continuance in the hope of obtaining evidence that

  might confirm that J.D. had touched the gun. Defense counsel

  merely “suspect[ed] there may be DNA evidence on the [handgun].”

¶ 21      Moreover, even if the handgun contained J.D.’s DNA, such

  evidence would only indirectly and weakly support Sauser’s

  testimony that J.D. coerced him into robbing J.D. and S.M. The

  presence of J.D.’s DNA on the handgun would not shed light on

  why J.D. handled the handgun or whether Sauser acted under

  duress when he pointed the handgun at J.D. and S.M. (Sauser

  indeed testified that J.D. coerced him into robbing J.D. and S.M.

  Sauser responded affirmatively to the prosecutor’s question, “You

  were being threatened by the man sitting on the other side of the

  [car] door and you have a loaded firearm on you; is that true?”

  Sauser further testified that “[J.D.] was the sole perpetrator, and he

  basically was the one who wanted to get value from what was going

  on.”)

¶ 22      Sauser does not point us to, and we have not located, any

  Colorado case addressing whether a trial court abuses its discretion


                                     9
  by denying a last-minute motion for a continuance to allow the

  defense to attempt to search for evidence that may not exist.

  Sauser’s counsel merely speculated that the handgun contained

  J.D.’s DNA — or any DNA evidence, for that matter. Thus, defense

  counsel did not seek the continuance to obtain evidence he knew

  would soon come into existence or already existed. Moreover, he

  did not ask for the continuance to locate evidence that would

  materially impact the prosecution’s ability to disprove his duress

  theory.

¶ 23   We hold that a trial court does not abuse its discretion by

  denying a defendant’s motion for a continuance on the morning of

  trial to hunt down new evidence that may not exist, particularly

  where the potential evidence would not materially impact the

  prosecution’s ability to disprove an affirmative defense. Cf. Gagnon,

  703 P.2d at 663; McCabe, 37 Colo. App. at 183-84, 546 P.2d at

  1291.

¶ 24   Thus, we perceive no abuse of discretion in the trial court’s

  denial of Sauser’s motion for a continuance.




                                   10
   III.   The Trial Court’s Exclusion of Portions of Sauser’s Testimony

¶ 25      Sauser next contends that the trial court abused its discretion

  by excluding portions of his testimony (the excluded testimony) that

  he argues supported his duress defense. Sauser argues that, by

  disallowing the excluded testimony, the trial court deprived him of

  his constitutional right to present a defense. We disagree.

¶ 26      We first turn to Sauser’s evidentiary arguments concerning the

  trial court’s ruling on the excluded testimony. In Part III.E, we

  address his argument that the ruling also violated his constitutional

  right to present a defense.

                           A.   Standard of Review

¶ 27      We review a trial court’s evidentiary rulings for an abuse of

  discretion. People v. Quintana, 882 P.2d 1366, 1371 (Colo. 1994).

  And “we review nonconstitutional trial errors that were preserved by

  objection for harmless error.” Hagos v. People, 2012 CO 63, ¶ 12,

  288 P.3d 116, 119; Tevlin v. People, 715 P.2d 338, 341 (Colo. 1986).

  The parties agree that Sauser preserved his objections to the trial

  court’s ruling on the excluded testimony.




                                      11
                         B.    Additional Facts

¶ 28   Sauser elected to testify in his own defense. He testified that,

  when he and a friend went to J.D.’s house, J.D. “greeted them”

  angrily and wielded a metal baseball bat. The prosecutor objected

  and the court asked the parties to approach.

¶ 29   During the sidebar conference, defense counsel told the court

  that Sauser would testify that J.D. threatened him with a baseball

  bat and a saw blade while Sauser was at J.D.’s house. He said

  Sauser would further testify that J.D. demanded that Sauser rob

  S.M. and threatened that, if Sauser refused to follow J.D.’s orders,

  J.D.’s friends and family, who were members of a “cartel,” would

  hurt Sauser, his friends, and his family. The court sustained the

  objection regarding the statements concerning the baseball bat and

  saw blade.

¶ 30   The court then requested a proffer of Sauser’s testimony out of

  the jury’s presence. During the proffer, Sauser said that, when he

  and his friend were at J.D.’s house, J.D. claimed that drugs were

  missing from the house and accused them of stealing the drugs.

  Sauser further said that J.D. made Sauser and his friend search for

  the allegedly missing drugs at his friend’s house.


                                   12
¶ 31   After the proffer of Sauser’s testimony, the court ruled that

  Sauser’s testimony “about being threatened about missing drugs,”

  like the testimony about the baseball bat and saw blade, was

  inadmissible. Although the court’s ruling primarily rested on CRE

  404(b), the court also referred to relevance, res gestae, and hearsay:

             I have a great deal of concern about whether
             any of his testimony would be relevant in any
             way. . . . I’m going to rule inadmissible
             testimony about being threatened about
             missing drugs. I do think that’s 404(b). I do
             think . . . there was no 404(b) notice. I don’t
             think it should be allowed. I think that to the
             extent there is relevance — and there may be
             some minimal relevance to the case at hand —
             that it’s certainly outweighed by the danger of
             unfair prejudice.

             The issue then becomes at what point does it
             — are we really dealing with this particular
             incident or the res gestae of this particular
             incident? I do think it’s — there are a lot of
             hearsay statements in here, and I guess the
             issue is that I need to resolve how much of
             that is really being offered for a purpose other
             than the truth of the matter asserted.

¶ 32   The court did not exclude the entirety of Sauser’s testimony

  about his encounters with J.D., however. The court allowed Sauser

  to testify that

       •     he returned to J.D.’s house without his friend;



                                    13
•   when he was at J.D.’s house, J.D. pulled out a handgun

    and demanded that Sauser pick up a weapon at Sauser’s

    home;

•   after Sauser retrieved his father’s distinctive handgun

    from his home, J.D. ordered Sauser to give it to him and

    that, when Sauser handed over his father’s handgun,

    J.D. had two handguns;

•   Sauser went to the sports bar with J.D. in J.D.’s car, as

    J.D. ordered;

•   J.D. told Sauser to wait outside the bar, that someone

    was watching him, and that if he attempted to leave, he

    would be “cut out”;

•   outside the bar, J.D. returned the distinctive handgun to

    Sauser and told him to wait for S.M. to pull up; walk up

    to the driver’s side window of J.D.’s car, where J.D. and

    S.M. would be sitting; and ask for everything he and S.M.

    had;

•   J.D. claimed his family was “cartel-related”; and




                           14
       •     Sauser felt threatened by J.D. and that he had to “follow

             through with anything [J.D.] was telling [him] to do for

             the sake of [Sauser’s] family and [his] friends.”

¶ 33   We first analyze the trial court’s evidentiary ruling through the

  lens of the res gestae doctrine because Sauser contends that the

  excluded testimony was admissible res gestae evidence. Second, we

  review whether the court correctly decided that the excluded

  testimony was inadmissible under CRE 404(b), on which the court

  primarily rested its decision.

                                C.    Res Gestae

                           1.        Applicable Law

¶ 34   Res gestae is evidence that is “generally linked in time and

  circumstances with the charged crime, forms an integral and

  natural part of an account of a crime, or is necessary to complete

  the story of the crime for the jury.” People v. Greenlee, 200 P.3d

  363, 368 (Colo. 2009) (quoting Quintana, 882 P.2d at 1373). Res

  gestae provides “the fact-finder with a full and complete

  understanding of the events surrounding the crime and the context

  in which the charged crime occurred.” People v. Yachik, 2020 COA




                                        15
  100, ¶ 23, 469 P.3d 582, 587 (quoting People v. Martinez, 24 P.3d

  629, 633 (Colo. App. 2000)).

¶ 35   Res gestae evidence is admissible “if it is relevant and if its

  probative value is not substantially outweighed by the danger of

  unfair prejudice.” Id. at ¶ 24, 469 P.3d at 587; see CRE 403. (Our

  supreme court recently agreed to review the continued viability of

  the res gestae doctrine in this state. See Rojas v. People, No.

  20SC399, 2020 WL 5997143 (Colo. Oct. 6, 2020) (unpublished

  order) (granting certiorari to decide, in part, whether the court

  “should abolish the res gestae doctrine”). We analyze the res gestae

  issue under the law as it currently stands, however, because we are

  bound by the Colorado precedent applying the doctrine and neither

  party challenges the viability of the doctrine.)

                               2.   Analysis

¶ 36   Sauser argues that the excluded testimony was admissible res

  gestae evidence for two reasons. First, he contends it provided

  context for the alleged robbery. Second, he argues the jury could

  not fairly evaluate Sauser’s duress defense without hearing about

  J.D.’s specific threats against him.




                                     16
¶ 37   As noted above, the trial court briefly mentioned res gestae

  when determining whether the excluded testimony was admissible.

  To the extent the trial court analyzed the excluded testimony as res

  gestae, we discern that the trial court found that the excluded

  testimony was not res gestae because it was not generally linked in

  time or circumstances to the incident in the parking lot.

  Specifically, the trial court concluded that the excluded testimony

  concerned a “separate incident” from the incident in the parking lot.

¶ 38   The court characterized the two incidents as “drug issues.”

  According to the court, the first “drug issue” involved “the alleged

  missing drugs.” The court said the second “drug issue” was “the

  setup with S.M. or to try to get drugs from [S.M.].” The court

  clarified that J.D.’s initial threats were part of the first “drug issue”

  and were separate from the “drug issue” involving the incident in

  the parking lot.

¶ 39   Based on the trial court’s explanation for its ruling on the

  excluded testimony, we hold that the trial court did not abuse its

  discretion by deciding that the excluded testimony was not

  admissible res gestae. Under the res gestae doctrine, a separate

  incident is one that is not “generally linked in time and


                                      17
  circumstances with the charged crime.” Greenlee, 200 P.3d at 368

  (quoting Quintana, 882 P.2d at 1373); see also People v. Trujillo,

  2014 COA 72, ¶ 69, 338 P.3d 1039, 1051 (“Other act evidence

  differs from res gestae evidence because it ‘generally occurs at

  different times and under different circumstances from the charged

  offense.’” (quoting Quintana, 882 P.2d at 1372)).

¶ 40   The trial court also considered whether, for purposes of the res

  gestae analysis, the danger of unfair prejudice outweighed the

  probative value of the excluded testimony. After the trial court

  explained that the excluded testimony involved a “separate

  incident,” the trial court said that, “to the extent [the excluded

  testimony is] relevant, . . . the relevance is outweighed by the

  danger of unfair prejudice.”

¶ 41   The court apparently determined that, if the jury heard the

  excluded testimony, it might hand down a verdict based on animus

  against J.D. — one of the alleged victims — due to J.D.’s possession

  of drugs, the handgun, and the saw blade. Further, the evidence

  that J.D. possessed those items, even if relevant, was only

  minimally probative of whether J.D. had forced Sauser to rob him

  and S.M. At most, it had only a slight tendency to make the


                                     18
  existence of the facts underlying Sauser’s duress defense “more

  probable or less probable than [they] would be without the

  evidence.” CRE 401; see People v. Skufca, 176 P.3d 83, 86 (Colo.

  2008) (“To be admissible, res gestae evidence must also be relevant

  under CRE 401, which means that it must tend to ‘make the

  existence of any fact that is of consequence to the determination of

  the action more probable or less probable.’”).

¶ 42   Further, we disagree with Sauser’s argument that the trial

  court’s ruling on the excluded testimony effectively barred him from

  presenting his affirmative defense of duress. As noted above, the

  trial court permitted Sauser to tell the jury about several of J.D.’s

  threats, including the threats that, according to Sauser, coerced

  him into retrieving the distinctive handgun, giving the handgun to

  J.D., accompanying J.D. to the sports bar, and demanding money

  from S.M. and J.D. while they sat in J.D.’s car. The jury thus heard

  sufficient evidence to find that Sauser acted under duress in

  complying with J.D.’s orders — if the jury believed Sauser’s

  testimony.

¶ 43   Thus, even if the excluded testimony was res gestae evidence,

  it was inadmissible because its prejudicial effect substantially


                                    19
  outweighed its minimal probative value. See CRE 403; see also

  Yachik, ¶ 24, 469 P.3d at 587; People v. Gladney, 250 P.3d 762, 768

  (Colo. App. 2010).

¶ 44   We therefore conclude that the trial court did not abuse its

  discretion by holding that the excluded testimony was not

  admissible as res gestae evidence.

                 D.    Colorado Rule of Evidence 404(b)

                           1.   Applicable Law

¶ 45   In contrast to res gestae evidence, “‘[o]ther act’ evidence . . .

  generally occurs at different times and under different

  circumstances from the charged offense.” Quintana, 882 P.2d at

  1372 (emphasis added). CRE 404(b) provides:

            Evidence of other crimes, wrongs, or acts is not
            admissible to prove the character of a person
            in order to show that he acted in conformity
            therewith. It may, however, be admissible for
            other purposes, such as proof of motive,
            opportunity, intent, preparation, plan,
            knowledge, identity, or absence of mistake or
            accident, provided that upon request by the
            accused, the prosecution in a criminal case
            shall provide reasonable notice in advance of
            trial . . . .

  (Emphasis added.)




                                     20
¶ 46   A trial court must apply a four-part test before determining

  that evidence of other crimes, wrongs, or acts is admissible under

  CRE 404(b). People v. Spoto, 795 P.2d 1314, 1318 (Colo. 1990).

  The trial court must determine that (1) the evidence relates to a

  material fact; (2) the evidence is logically relevant; (3) the logical

  relevance is independent of the intermediate inference that the

  person was acting in conformity with his bad character; and (4) the

  probative value of the evidence is not substantially outweighed by

  the danger of unfair prejudice. Id. “‘[E]vidence is properly

  designated’ as other act evidence if it ‘involves a separate and

  distinct episode wholly independent from the offense charged,’ even

  if it is ‘similar in nature’ to the charged offense.” Trujillo, ¶ 69, 338

  P.3d at 1051 (quoting Quintana, 882 P.2d at 1372).

                                2.   Analysis

¶ 47   As noted above, the trial court analyzed the excluded

  testimony under CRE 404(b) after finding it could not be res gestae

  evidence because it concerned a separate “drug incident” from the

  “drug incident” in the parking lot.

¶ 48   Although Sauser contends that CRE 404(b) only bars other act

  evidence that could prejudice the jury against the defendant, CRE


                                      21
  404(b) is not limited to evidence of the defendant’s other acts. It

  also allows courts to exclude evidence that could prejudice the jury

  against other persons. See People v. Harris, 892 P.2d 378, 381

  (Colo. App. 1994) (“[S]ince the plain language of CRE 404(b) refers

  to character evidence of a ‘person,’ it cannot be construed only to

  apply to the prior acts of an ‘accused.’”). “CRE 404(b) is not, on its

  face, limited to evidence offered by the prosecution regarding similar

  acts committed by the defendant.” People v. Elmarr, 2015 CO 53,

  ¶ 36, 351 P.3d 431, 440. Although we apply a “more lenient

  standard of admissibility” for a defendant’s other act evidence than

  for prosecution-proffered other act evidence, “CRE 404(b) principles

  have guided this case-by-case analysis — if not expressly, then at

  least implicitly.” Id. at ¶ 39, 351 P.3d at 441.

¶ 49   Even if CRE 404(b) applies to potential prejudice against

  nonparty witnesses, Sauser argues that CRE 404(b) is inapplicable

  because he did not offer the excluded testimony to impugn J.D.’s

  character or suggest that J.D. acted in conformity with a bad

  character, but, rather, to “explain[] why J.D. coerced Sauser into

  committing a robbery.”




                                    22
¶ 50   The trial court’s analysis of the admissibility of the excluded

  testimony under CRE 404(b) and the Spoto test largely overlapped

  with its analysis of the excluded testimony under the res gestae

  rubric. As explained above, in considering whether the excluded

  testimony was admissible under the res gestae doctrine, the trial

  court found that it was, at most, minimally probative of whether

  Sauser had acted under duress in the parking lot. Similarly, in

  conducting its CRE 404(b) and Spoto analysis, the trial court found

  that the excluded testimony did not relate to a material fact and

  was minimally relevant, if relevant at all.

¶ 51   The prosecutor argued that Sauser’s testimony about the

  allegedly missing drugs and baseball bat involved earlier threats

  that J.D. had allegedly made to Sauser and, thus, was not

  admissible to prove that J.D. acted in conformity with those threats

  at the time of the incident in the parking lot. The trial court agreed,

  holding that Sauser’s testimony regarding the threats involving the

  baseball bat and saw blade was inadmissible other act evidence.

¶ 52   The court acknowledged that all the events “surrounding the

  actual incident at [the sports bar]” were not “entirely unrelated,” but

  found that evidence of the earlier threats was inadmissible because


                                    23
  it was “sufficiently attenuated” from the incident in the parking lot.

  As noted above, the trial court found that Sauser’s testimony

  regarding J.D.’s possession of drugs, the handgun, and the saw

  blade was, at most, only minimally probative of whether Sauser had

  acted under duress when he brandished the gun at J.D. and S.M.

  and demanded money from them. Further, the trial court found

  that the danger of unfair prejudice outweighed the minimal

  probative value of the excluded testimony.

¶ 53   For these reasons, we are unpersuaded that the trial court

  based its finding that the excluded testimony was inadmissible

  under CRE 404(b) on “an erroneous view of the law or a clearly

  erroneous assessment of the evidence.” People v. Rojas, 2020 COA

  61, ¶ 15, ___ P.3d ___, ___ (cert. granted Oct. 6, 2020).

¶ 54   In light of our holding that the trial court did not abuse its

  discretion by ruling that the excluded testimony was inadmissible

  under CRE 404(b), we need not address Sauser’s contention that

  the trial court erred by holding that the excluded testimony was

  also inadmissible because Sauser had not given the prosecution

  notice of the testimony under CRE 404(b). See CRE 404(b)

  (“provided that upon request by the accused, the prosecution in a


                                    24
  criminal case shall provide reasonable notice in advance of trial”)

  (emphasis added).

       E.      Sauser’s Argument Regarding His Constitutional Right to
                                 Present a Defense

¶ 55        Sauser alternatively contends that the trial court violated his

  constitutional right to present a complete defense by not allowing

  him to present the excluded testimony. (Sauser’s argument refers

  to his constitutional rights to testify, present a complete defense,

  and due process. These arguments involve a single issue, however

  — whether the trial court erred by barring Sauser from presenting

  his affirmative defense of duress.) Sauser asserts that we should

  review the trial court’s decision on the excluded testimony for

  constitutional harmless error.

¶ 56        We agree with the People, however, that Sauser did not

  preserve his constitutional argument. Sauser did not raise any

  constitutional issues when arguing for the admissibility of the

  excluded testimony, nor did he present the trial court with an

  opportunity to address any constitutional issues involving such

  evidence. See People v. Short, 2018 COA 47, ¶ 53, 425 P.3d 1208,




                                        25
  1222. In any event, we hold that the trial court did not preclude

  Sauser from presenting his duress defense.

¶ 57   “[T]he standard or test for assessing whether a defendant’s

  right to confront or present a defense has been violated by

  evidentiary rulings is clearly dependent upon the extent to which he

  was permitted to subject the prosecutor’s case to ‘meaningful

  adversarial testing.’” Krutsinger v. People, 219 P.3d 1054, 1062

  (Colo. 2009) (quoting Crane v. Kentucky, 476 U.S. 683, 691 (1986)).

  Thus, the right to present a defense is violated only when a

  defendant “was denied virtually his only means of effectively testing

  significant prosecution evidence.” Id. But “the right to present a

  defense is not absolute; the Constitution requires only that the

  accused be permitted to introduce all relevant and admissible

  evidence.” People v. Salazar, 2012 CO 20, ¶ 17, 272 P.3d 1067,

  1071.

¶ 58   Sauser was not deprived of his ability to present a defense. As

  explained in Part III.D.2, the trial court’s ruling on the excluded

  testimony did not improperly limit Sauser’s ability to present his

  affirmative defense of duress. Rather, the court permitted Sauser to

  present evidence supporting every element of duress.


                                    26
¶ 59   The court’s instruction on duress stated:

            The defendant’s conduct was legally authorized
            if:

            1. he engaged in the prohibited conduct at the
               direction of another person, because of the
               use or threatened use of unlawful force
               upon him, and

            2. a reasonable person in his situation would
               have been unable to resist the use or
               threatened use of unlawful force, and

            3. he did not intentionally or recklessly place
               himself in a situation where it was
               foreseeable that he would be subjected to
               the use or threatened use of unlawful force.

  Sauser provided the jury with evidence that, if the jury believed it,

  supported each of these elements.

¶ 60   We disagree with Sauser’s argument that the court’s ruling left

  him “with a story that made no sense.” Evidence of J.D.’s previous

  threats and the allegedly missing drugs would have expanded on

  Sauser’s duress narrative, but was not necessary to make it

  coherent. The court allowed the jurors to hear testimony regarding

  the facts leading up to the incident in the parking lot and that

  Sauser felt scared and threatened if he did not accede to J.D.’s

  demands. Therefore, the court’s ruling on the excluded testimony

  did not deprive Sauser of “virtually his only means” of effectively

                                    27
  presenting a duress affirmative defense. See Krutsinger, 219 P.3d

  at 1062.

  IV.   The Prosecutor’s Question Regarding Sauser’s False Statement
                       to a Member of the State Patrol

¶ 61    Sauser contends that the trial court abused its discretion by

  allowing the prosecutor to ask Sauser a question to which the trial

  court and the prosecutor knew Sauser would respond by invoking

  his right against self-incrimination in front of the jury. While we

  agree that the trial court abused its discretion by permitting the

  prosecutor to ask Sauser such a question, we conclude that the

  error was harmless.

                          A.   Additional Facts

¶ 62    On cross-examination, in the presence of the jury, the

  prosecutor asked Sauser a question allegedly probative of Sauser’s

  character for untruthfulness: “[Y]ou were involved with a motor

  vehicle crash and lied to the state patrol and gave them your

  brother’s name, didn’t you?” Sauser had not testified on direct

  examination about the crash or any issue relating to the crash —

  the prosecutor’s question did not concern a subject addressed

  during direct examination.



                                    28
¶ 63   The court held a bench conference after defense counsel

  objected based on relevance. The prosecutor acknowledged that the

  question involved an ongoing criminal charge but argued that the

  question was nonetheless proper under CRE 608(b) as probative of

  Sauser’s character for untruthfulness. The court ruled that it

  would allow the question. Defense counsel objected again and

  raised the issue of Sauser’s right against self-incrimination.

¶ 64   The court permitted defense counsel to confer with Sauser

  about the privilege against self-incrimination but reiterated it would

  allow the question because Sauser’s credibility was at issue.

  Defense counsel again said that Sauser would assert his right

  against self-incrimination if asked the question.

¶ 65   When the jury returned, the prosecutor, knowing that Sauser

  would respond by invoking his right against self-incrimination,

  asked, “[W]hen you were contacted by the state patrol, you gave

  them misleading information, your brother’s name, correct?”

  Sauser answered, “On the grounds that this is a pending case, I’m

  going to plead the Fifth Amendment.”




                                    29
                           B.   Standard of Review

¶ 66   Although Sauser suggests that the trial court’s decision to

  allow the prosecutor’s question violated his constitutional right

  against self-incrimination, he primarily challenges the decision as

  an abuse of discretion in admitting evidence under CRE 608(b).

  Accordingly, we review Sauser’s argument as an evidentiary issue.

  See People v. Flockhart, 2013 CO 42, ¶ 20, 304 P.3d 227, 233 (“Only

  those errors ‘that specifically and directly offend a defendant’s

  constitutional rights are “constitutional” in nature.’”) (citations

  omitted); see also People v. Lowe, 969 P.2d 746, 748 (Colo. App.

  1998) (“Cross-examination in an effort to impeach the defendant

  does not violate his or her Fifth Amendment privilege against self-

  incrimination.”). We apply the abuse of discretion standard when

  reviewing a trial court’s decision to allow an inquiry into specific

  conduct under CRE 608(b). People v. Caldwell, 43 P.3d 663, 670

  (Colo. App. 2001); see State v. Culkin, 35 P.3d 233, 246-47 (Haw.

  2001) (applying the abuse of discretion standard in holding that the

  trial court erred by allowing the prosecutor to elicit the defendant’s

  invocation of his right against self-incrimination six times in the

  presence of the jury).


                                     30
                           C.    Applicable Law

¶ 67   The United States and Colorado Constitutions protect the

  privilege against self-incrimination. See U.S. Const. amend. V;

  Colo. Const. art. II, § 18; see also Skufca, 176 P.3d at 85. A

  defendant waives the privilege by electing to testify. People v.

  McKeel, 246 P.3d 638, 640 (Colo. 2010). CRE 608(b), however,

  allows a defendant to invoke the privilege against self-incrimination

  in response to questions about prior specific acts that relate only to

  the character for truthfulness.

¶ 68   “Neither the prosecution nor the defense . . . has the right to

  deliberately and unfairly benefit from any speculative inferences the

  jury might draw simply from a witness’ assertions of the privilege.”

  People v. Dikeman, 192 Colo. 1, 4, 555 P.2d 519, 521 (1976). The

  prosecution “may not call a witness to testify before the jury if it

  knows that the witness will claim his privilege against self-

  incrimination.” Id. at 3, 555 P.2d at 520.

             Otherwise, the refusal of a prosecution witness
             to answer certain questions on the ground of
             self-incrimination could improperly prejudice
             the defendant because it might be interpreted
             by the jury as implying the defendant’s guilt.
             Moreover, by so inducing the jury to speculate
             on matters not in evidence, the prosecutor


                                     31
             could manufacture an inference of guilt which
             could not be removed by the defendant
             through further questioning of the ‘mute’
             witness. Fundamental fairness therefore
             prohibits a prosecutor from knowingly using a
             witness’ claim of privilege to the prosecution’s
             advantage.

  Id. (citation omitted); see also Battenfield v. State, 816 P.2d 555,

  560 (“Under Section 3–5.7(c) of The ABA Standards for Criminal

  Justice, The Prosecution Function (1980), ‘[a] prosecutor should not

  call a witness who the prosecutor knows will claim a valid privilege

  not to testify for the purpose of impressing upon the jury the fact of

  the claim of privilege . . . .’”). There is no meaningful distinction

  between calling a witness to compel him or her to invoke the right

  against self-incrimination in front of the jury, and asking the

  witness, on cross-examination in the jury’s presence, a question

  unrelated to the topics addressed during direct examination that

  the prosecutor knows will result in the witness’s invocation of the

  right against self-incrimination.

¶ 69   CRE 608(b) grants trial courts the discretion to allow on cross-

  examination inquiry into specific instances of prior conduct that are

  probative of the witness’s character for truthfulness or

  untruthfulness. A trial court may exclude evidence otherwise


                                      32
  admissible under CRE 608(b) if its probative value is substantially

  outweighed by the countervailing considerations set forth in CRE

  403. See People v. Segovia, 196 P.3d 1126, 1132 (Colo. 2008); see

  also CRE 403.

¶ 70   In addition, CRE 608(b) specifically permits a prosecutor to

  cross-examine a defendant about a specific instance where the

  defendant provided false information to law enforcement. People v.

  Gillis, 883 P.2d 554, 561-62 (Colo. App. 1994). A pending criminal

  charge against a witness, however, is an improper subject for

  impeachment. People v. Pratt, 759 P.2d 676, 682 (Colo. 1988). A

  trial court generally should “exclude evidence that has little bearing

  on credibility, places undue emphasis on collateral matters, or has

  the potential to confuse the jury.” People v. Knight, 167 P.3d 147,

  153 (Colo. App. 2006).

                              D.   Analysis

¶ 71   During the bench conference, defense counsel advised the trial

  court that Sauser would assert his privilege against

  self-incrimination if the prosecutor asked him whether he gave

  misleading information to the state patrol in the unrelated case.

  Although the trial court properly recognized that Sauser’s credibility


                                    33
  was at issue and that the question concerned Sauser’s character for

  truthfulness, the court, like the prosecutor, knew Sauser would

  respond to the question by invoking his right against

  self-incrimination.

¶ 72   We therefore conclude the trial court abused its discretion by

  allowing the prosecutor to ask Sauser on cross-examination, in the

  presence of the jury, a question unrelated to any topic covered on

  direct examination that the trial court and the prosecutor knew

  Sauser would respond to by invoking his right against

  self-incrimination. See Dikeman, 192 Colo. at 4, 555 P.2d at 520

  (“The fundamental point is that the exercise of the privilege is not

  evidence to be used in the case by any party . . . .” (quoting State v.

  Smith, 446 P.2d 571, 581 (1968))); see also People v. Frierson, 808

  P.2d 1197, 1203 (Cal. 1991) (“Allowing a witness to be put on the

  stand to have the witness exercise the privilege before the jury

  would only invite the jury to make an improper inference.”).

¶ 73   Although the trial court abused its discretion, we conclude the

  error was harmless for two reasons.

¶ 74   First, although Sauser argues that the prosecutor asked him

  about a pending criminal charge, the prosecutor’s question did not


                                    34
  refer to a criminal charge. As noted above, the prosecutor asked

  Sauser whether he had provided misleading information to a

  member of the state patrol. The question did not refer to a pending

  charge or suggest that providing misleading information to a

  member of the state patrol is a criminal offense. Rather, in

  response to the question, Sauser volunteered that “this is a pending

  case.” See Gillis, 883 P.2d at 561-62. Sauser, not the prosecutor,

  informed the jury that he was facing criminal charges in another

  case.

¶ 75      Second, the jury heard only a single, fleeting reference to the

  right against self-incrimination — when Sauser responded to the

  prosecutor’s question. Cf. Culkin, 35 P.3d at 246-47. After Sauser

  invoked his right against self-incrimination, the prosecutor did not

  refer to the issue again. In his closing argument, the prosecutor

  said nothing about Sauser’s invocation of the right against self-

  incrimination. See State v. Feaster, 716 A.2d 395, 433 (N.J. 1998)

  (highlighting, in affirming the conviction, the “fleeting nature of the

  reference to defendant’s invocation of his right to counsel”).

¶ 76      We also note that the defense did not request a cautionary

  instruction after Sauser referred to his right against self-


                                      35
incrimination. See id. Although Sauser refers to a limiting

instruction in his opening brief, he does not contend that the lack

of a cautionary instruction constituted plain error. Sauser’s trial

counsel may have made the strategic decision not to request a

cautionary instruction to avoid drawing special attention to

Sauser’s invocation of his right against self-incrimination. See

People v. Gladney, 194 Colo. 68, 72, 570 P.2d 231, 234 (1977)

(“Defense counsel, for strategic or tactical reasons, may consider

that such an instruction would be more harmful than beneficial.

For example, it might tend to draw special attention to the evidence,

thus giving it greater emphasis and jury impact than it would have

had if left alone.”); Frierson, 808 P.2d at 1204 (“Any benefit of a

cautionary instruction is ‘debatable’ in that it may tend to highlight

the fact it was intended to minimize.”). For these reasons, although

the trial court abused its discretion by allowing the prosecutor to

ask Sauser on cross-examination, in front of the jury, a question

unrelated to the topics covered in direct examination to which the

trial court and the prosecutor knew Sauser would respond by

invoking his right against self-incrimination, we conclude that the

error was harmless. We therefore discern no basis for reversal.


                                   36
                     V.        Prosecutorial Misconduct

¶ 77   Sauser contends that the prosecutors engaged in three

  instances of prosecutorial misconduct: (1) compelling Sauser to

  invoke his right against self-incrimination in the presence of the

  jury; (2) using a puzzle analogy to explain reasonable doubt; and (3)

  repeatedly telling the jury that Sauser’s testimony was a “story.”

  We are not persuaded that the prosecutors’ actions constituted

  prosecutorial misconduct.

                          A.     Standard of Review

¶ 78   We engage in a two-step analysis when reviewing claims of

  prosecutorial misconduct. Wend v. People, 235 P.3d 1089, 1096

  (Colo. 2010). First, we determine “whether the prosecutor’s

  questionable conduct was improper based on the totality of the

  circumstances.” Id. “We review a trial court’s ruling on

  prosecutorial misconduct for ‘a gross abuse of discretion resulting

  in prejudice and a denial of justice.’” People v. Camarigg, 2017 COA

  115M, ¶ 39, ___ P.3d ___, ___ (quoting People v. Garner, 2015 COA

  175, ¶ 26, 439 P.3d 4, 11). Second, we determine “whether such

  actions warrant reversal according to the proper standard of

  review.” Wend, 235 P.3d at 1096.


                                       37
¶ 79   Where the defense did not object to the prosecutorial

  misconduct, the proper standard of review is plain error. Id. at

  1097. “An error is plain if it is obvious and substantial and so

  undermines the fundamental fairness of the trial itself as to cast

  serious doubt on the reliability of the judgment of conviction.”

  People v. Rediger, 2018 CO 32, ¶ 48, 416 P.3d 893, 903.

¶ 80   In contrast, where a defendant objected to a prosecutor’s

  improper statements that did not raise a constitutional issue, the

  proper standard of review is harmless error. People v. Bowles, 226

  P.3d 1125, 1132 (Colo. App. 2009). “Under this standard, reversal

  is required only if the error affects the substantial rights of the

  parties” by substantially influencing the verdict or affecting the

  fairness of the trial. Hagos, ¶ 12, 288 P.3d at 119.

¶ 81   Each step in the harmless error analysis is independent.

  Wend, 235 P.3d at 1096. “Thus, an appellate court could find a

  prosecutor’s conduct improper, but it could uphold the trial court’s

  verdict because the errors were harmless.” Id.

                B.   The Right Against Self-Incrimination

¶ 82   Sauser asserts that the prosecutor engaged in misconduct

  necessitating reversal by compelling Sauser to invoke his right


                                     38
  against self-incrimination in front of the jury. We disagree that the

  prosecutor’s question that led to Sauser’s invocation of his right

  against self-incrimination was reversible error, even if it constituted

  prosecutorial misconduct.

¶ 83   The parties have not cited a Colorado case directly addressing

  whether it is misconduct for a prosecutor to compel a defendant to

  assert his right against self-incrimination in front of the jury on

  cross-examination, in response to a question concerning a topic not

  covered during direct examination, nor has our research uncovered

  one. As discussed in Part IV.D, while a prosecutor may cross-

  examine a defendant regarding specific instances of prior conduct

  that are probative of the witness’s character for truthfulness or

  untruthfulness, Gillis, 883 P.2d at 561-62; see CRE 608(b), a

  prosecutor may not call a witness for the purpose of forcing him or

  her to invoke the right against self-incrimination in front of the jury.

  See De Gesualdo v. People, 147 Colo. 426, 429-33, 364 P.2d 374,

  376-78 (1961). Because defense counsel objected to the

  prosecutor’s question that Sauser responded to by invoking his

  right against self-incrimination, we review for harmless error.

  Bowles, 226 P.3d at 1132.


                                    39
¶ 84   For the reasons discussed in Part IV.D, we are unpersuaded

  that the question that resulted in Sauser’s invocation of the right

  against self-incrimination influenced the verdict or affected the

  fairness of the trial. After Sauser responded to the prosecutor’s

  question, the jury never again heard about the right against self-

  incrimination. Thus, we hold that, even if it was misconduct for the

  prosecutor to ask Sauser a question to which the prosecutor knew

  Sauser would respond with an assertion of his right against self-

  incrimination, the question does not require reversal. See Hagos,

  ¶ 12, 288 P.3d at 119.

                           C.    Puzzle Analogy

¶ 85   Sauser next asserts that the prosecutors engaged in

  misconduct by improperly comparing the reasonable doubt

  standard to an incomplete jigsaw puzzle. We do not discern

  reversible error.

                           1.   Additional Facts

¶ 86   During voir dire, the prosecutor analogized the reasonable

  doubt standard to a puzzle:

             Now, reasonable doubt is not vague, it is not
             speculative or imaginary. . . . It’s your job to



                                     40
            use reason and common sense. Does it make
            sense to you?

            Now, my — my grandmother used to buy me
            those 5,000-piece puzzles. I know some of you
            probably got those. You’re shaking your head.
            Let’s say you get that box . . . and all it is, it’s
            — it drives you crazy when you get it, because
            it’s a dolphin with about 4,000 pieces of water
            around it. Right? So you know you’re going to
            be looking at a hundred different shades of
            blue. So you go through and you put together
            this puzzle, and you get done and you’re
            missing 15, 20 pieces. Can you step back and
            look at the big picture and tell me what that
            puzzle is? Right? Probably a dolphin, isn’t it?

            And I bring that example up . . . because I like
            to equate that to reasonable doubt. There may
            still be a question here; there still may be a
            piece here. And like I said, I don’t have to
            prove everything. I might not have to put all
            5,000 pieces of that puzzle together, but I’m
            asking you to use common sense, take a step
            back, and look at the big picture. Do you
            think you can do that . . . ?

¶ 87   Another member of the prosecution team referenced the puzzle

  analogy in closing argument by stating, “[Y]ou might not have every

  single piece, but missing a couple pieces isn’t reasonable doubt.”

  Defense counsel did not object to the puzzle analogy either during

  voir dire or during closing argument.




                                    41
                           2.    Applicable Law

¶ 88   Lawyers and trial courts should avoid using analogies when

  explaining the concept of reasonable doubt to a jury. See People v.

  Knobee, 2020 COA 7, ¶¶ 18, 45, ___ P.3d ___, ___ (concluding that

  the trial court improperly instructed the jury on reasonable doubt

  by analogizing the reasonable doubt standard to buying a home or

  choosing doctors) (cert. granted June 29, 2020); see also People v.

  Vialpando, 2020 COA 42, ¶¶ 112-115, ___ P.3d ___, ___ (Fox, J.,

  concurring in part and dissenting in part) (assuming that the

  prosecutor’s analogy of a folded American flag to describe

  reasonable doubt was improper, but concluding it was not plain

  error) (cert. granted Oct. 12. 2020).

¶ 89   Divisions of this court have specifically held that prosecutors

  should avoid using puzzle analogies when explaining reasonable

  doubt to a jury. See People v. Van Meter, 2018 COA 13, ¶¶ 31-34,

  421 P.3d 1222, 1230-31 (holding that “the prosecutor’s use of a

  puzzle analogy, including the display of an incomplete puzzle of the

  iconic and easily recognizable space shuttle image, was improper”).

  Nonetheless, a prosecutor’s use of a puzzle analogy, without more,

  does not require reversal or rise to the level of plain error. See also


                                     42
  Camarigg, ¶¶ 44-47, 53, ___ P.3d at ___ (holding that “any

  impropriety in the prosecutor’s analogy was harmless beyond a

  reasonable doubt”); People v. Carter, 2015 COA 24M-2, ¶¶ 50,

  55-61, 402 P.3d 480, 490-92 (holding that the trial court’s and the

  prosecutor’s use of puzzle analogies, even if improper, did not

  constitute plain error).

¶ 90   Puzzle analogies can be problematic if they (1) “quantify the

  concept of reasonable doubt”; (2) “inappropriately trivialize the

  state’s burden”; (3) “equate the burden of proof to an everyday

  choice”; or (4) “use iconic images, which invite the jury to jump to a

  conclusion about a defendant’s guilt.” Camarigg, ¶¶ 44-47, ___

  P.3d at ___.

¶ 91   We find Carter particularly instructive. In that case, the trial

  court analogized the reasonable doubt standard to an incomplete

  jigsaw puzzle in a jury instruction given during voir dire and, in

  addition, the prosecution employed the puzzle analogy during

  closing arguments. Carter, ¶¶ 54, 56, 402 P.3d at 491. The

  division reviewed for plain error because the defense counsel did

  not object to the court’s instructions or the prosecutor’s statements.

  Id. at ¶ 56, 402 P.3d at 491. The division noted that “[t]he trial


                                    43
  court verbally instructed the jury twice on the definition of

  reasonable doubt . . . and also provided final written instructions”

  containing the correct definition. Id. at ¶ 59, 402 P.3d at 492. It

  further said that “the prosecutor’s use of the puzzle analogy was

  relatively brief and isolated.” Id. at ¶ 60, 402 P.3d at 492. We

  reach a similar conclusion in this case.

                              3.    Analysis

¶ 92   Even assuming the prosecutors’ use of the puzzle analogy

  constituted misconduct, it was not plain error.

¶ 93   Here, the prosecutors referred to the puzzle analogy only

  briefly during voir dire and closing argument. See id. The trial

  court properly instructed the jury on the state’s burden of proof and

  the definition of reasonable doubt during voir dire and in the

  instructions it read to the jury before deliberations. See id. at ¶ 59,

  402 P.3d at 492.

¶ 94   Moreover, the failure of Sauser’s counsel to object to the

  analogy may indicate his counsel did not believe it was overly

  damaging. People v. Villa, 240 P.3d 343, 356 (Colo. App. 2009)

  (“The fact that the defendant did not object to the remarks may

  indicate his belief that the live argument was not overly


                                    44
  damaging.”). And, as noted above, the Colorado appellate courts

  have not previously held that a prosecutor’s use of a puzzle analogy

  to explain reasonable doubt alone results in plain error.

¶ 95   In any event, although the decisions cited above indicate that

  a prosecutor’s use of a puzzle analogy to explain reasonable doubt

  may be an “obvious” error, the use of the analogy was not so grave

  an error that it undermined the fundamental fairness of the trial so

  as to cast serious doubt on Sauser’s convictions. See People v.

  Ujaama, 2012 COA 36, ¶ 43, 302 P.3d 296, 305; see also People v.

  Constant, 645 P.2d 843, 847 (Colo. 1982) (“Unless a prosecutor’s

  misconduct is flagrant or ‘glaringly or tremendously’ improper, it is

  not plain error under Crim. P. 52(b) . . . .” (quoting People v.

  Simbolo, 188 Colo. 49, 53, 532 P.2d 962, 964 (1975))).

¶ 96   Moreover, Sauser does not contend that the trial court

  incorrectly instructed the jury on the meaning of reasonable doubt.

  We must presume, in the absence of evidence to the contrary, that

  the jury followed the court’s instruction. See Carter, ¶ 59, 402 P.3d

  at 492.

¶ 97   We therefore conclude that the prosecutors’ use of the puzzle

  analogy was not plain error.


                                     45
               D.    Testimony Characterized as a “Story”

¶ 98   Sauser next asserts that the prosecutors engaged in

  misconduct by characterizing his testimony as a “story.” We are

  not persuaded.

                          1.    Additional Facts

¶ 99   The prosecution team referred to Sauser’s testimony as a

  “story” throughout closing argument. For example, one of the

  prosecutors told the jury that, to believe “Mr. Sauser’s story, you

  also have to completely discredit [J.D.]” and, according to J.D.,

  “that story . . . never happened.” During rebuttal closing argument,

  another member of the prosecution team said, “[A]ccording to the

  defendant’s story, [J.D.] didn’t have a problem just handing the

  defendant a gun”; “I’m going to tell you that’s exactly what

  [Sauser’s] story is, speculation and imagination. It’s a story that

  was contrived to save his hide”; and “You get to consider that when

  the defendant took the stand, why he told you what he told you,

  why he told you this imaginary speculative story . . . .” The

  prosecutor also referred to J.D.’s and S.M.’s testimony as a “story”

  when he said, “What do [J.D.] and [S.M.] have to lose or have to

  gain from this trial, from testifying and telling you their version of


                                     46
  the story? . . . I would be worried if both of those individuals have

  the exact same story and there were no issues.” Sauser did not

  object to any of these statements.

                           2.   Applicable Law

¶ 100   A prosecutor is prohibited from misstating the law, see People

  v. Strock, 252 P.3d 1148, 1154 (Colo. App. 2010), and expressing a

  personal opinion as to a witness’s veracity or a defendant’s guilt,

  see Domingo-Gomez v. People, 125 P.3d 1043, 1049-50 (Colo. 2005).

  For this reason, a prosecutor should avoid characterizing a

  defendant’s testimony as a “story.” See People v. Marion, 941 P.2d

  287, 294 (Colo. App. 1996) (noting that a prosecutor should avoid

  stating a defendant’s testimony was “all a crock” and “a story,

  make-believe,” but determining the statements did not result in

  plain error). But a prosecutor may comment on the evidence

  presented at trial and argue any reasonable inferences that may be

  drawn from that evidence. Domingo-Gomez, 125 P.3d at 1048.

¶ 101   “During closing arguments, a prosecutor has wide latitude and

  may refer to the strength and significance of the evidence,

  conflicting evidence, and reasonable inferences that may be drawn

  from the evidence.” People v. Walters, 148 P.3d 331, 334 (Colo.


                                    47
  App. 2006). Accordingly, “[p]rosecutorial misconduct in closing

  argument rarely constitutes plain error.” Strock, 252 P.3d at

  1152-53; see People v. Rhea, 2014 COA 60, ¶ 43, 349 P.3d 280, 291

  (“[P]rosecutorial misconduct in closing arguments rarely, if ever, is

  so egregious as to constitute plain error.” (quoting Constant, 645

  P.2d at 847)).

  3.    The Prosecutors’ References to Sauser’s Testimony as a “Story”
                           Do Not Require Reversal

¶ 102   Sauser argues that the prosecutors improperly suggested he

  was lying by referring to his testimony as a “story.” While the

  prosecutors should have avoided characterizing Sauser’s testimony

  as a “story,” see Marion, 941 P.2d at 294, they made the statements

  to highlight the inconsistencies between Sauser’s testimony and

  that of J.D. and S.M. See Domingo-Gomez, 125 P.3d at 1048-51;

  see also People v. Kendall, 174 P.3d 791, 797 (Colo. App. 2007)

  (concluding that the prosecutor’s comments, which included

  references to “stories,” were not improper because they “relate[d] to

  reasonable inferences regarding the credibility of witnesses”). One

  of the prosecutors also characterized J.D.’s and S.M.’s testimony as




                                    48
  “stories” to stress the inconsistencies between their and Sauser’s

  versions of the key events.

¶ 103   Thus, we conclude that the prosecutors’ references to “story”

  were not expressions of personal opinion but, instead, were

  intended to remind the jury that the victims’ accounts contradicted

  Sauser’s version of events. See People v. Clark, 214 P.3d 531, 543

  (Colo. App. 2009) (holding that the prosecutor’s analogy to listening

  to a friend tell a story was not improper and noting that, “[a]lthough

  this particular approach clearly constituted commentary on

  defendant’s veracity, it was not a clear statement of the prosecutor’s

  personal opinion”), aff’d on other grounds, 232 P.3d 1287 (Colo.

  2010); see also People v. Gilmore, 97 P.3d 123, 131-32 (Colo. App.

  2003) (concluding that “the prosecutor’s reference to the witness’s

  ‘story’ was an acceptable reference to the witness’s testimony about

  the events”).

¶ 104   In addition, even if the “story” references constituted

  prosecutorial misconduct, they were not so “flagrantly, glaringly, or

  tremendously improper” as to constitute plain error. People v.

  Avila, 944 P.2d 673, 676 (Colo. App. 1997) (quoting Vialpando, 804




                                     49
  P.2d at 224). We therefore conclude that the prosecution team’s

  use of “story” does not require reversal of Sauser’s convictions.

                          VI.   Cumulative Error

¶ 105   Sauser contends that the cumulative effect of the alleged

  errors deprived him of a fair trial and requires reversal. We

  disagree.

¶ 106   The doctrine of cumulative error requires that numerous

  errors be committed, not merely alleged. People v. Thomas, 2014

  COA 64, ¶ 61, 345 P.3d 959, 969. Although a single instance of

  prosecutorial misconduct may be deemed harmless, “[n]umerous

  formal irregularities . . . may in the aggregate show the absence of a

  fair trial, in which event a reversal would be required.”

  Howard-Walker v. People, 2019 CO 69, ¶ 24, 443 P.3d 1007, 1011

  (quoting Oaks v. People, 150 Colo. 64, 66-67, 371 P.2d 443, 446

  (1962)). But “[a] conviction will not be reversed if the cumulative

  effect of any errors did not substantially prejudice the defendant’s

  right to a fair trial.” People v. Whitman, 205 P.3d 371, 387 (Colo.

  App. 2007) (citing People v. Roy, 723 P.2d 1345, 1349 (Colo. 1986)).

¶ 107   As noted above, the only error at Sauser’s trial was the trial

  court’s decision to let the prosecutor ask Sauser a question that the


                                    50
  trial court and the prosecutor knew would elicit an invocation of

  Sauser’s right against self-incrimination. Thus, we conclude there

  was no cumulative error. See People v. Thames, 2019 COA 124,

  ¶ 69, 467 P.3d 1181, 1194 (“[A] single error is insufficient to reverse

  under the cumulative error standard.”). (Even if we were to assume

  the prosecutors’ use of the puzzle analogy was prosecutorial

  misconduct, that error, coupled with the error involving Sauser’s

  right against self-incrimination, did not deprive Sauser of a fair

  trial. See Carter, ¶¶ 80-81, 402 P.3d at 496.)

                                  VII. Merger

¶ 108   Sauser contends that felony menacing is a lesser included

  offense of aggravated robbery. Thus, he argues that his felony

  menacing convictions must be vacated. We disagree.

                        A.        Standard of Review

¶ 109   We review de novo whether merger applies to criminal

  offenses. People v. Esparza-Treto, 282 P.3d 471, 478 (Colo. App.

  2011).

                             B.    Applicable Law

¶ 110   The Double Jeopardy Clauses of the United States and

  Colorado Constitutions prohibit multiple punishments for the same


                                       51
  offense. U.S. Const. amend. V; Colo. Const. art. II, § 18.

  Accordingly, the merger doctrine precludes a defendant’s conviction

  of both a greater and lesser included offense. § 18-1-408(1)(a),

  C.R.S. 2020; People v. Rock, 2017 CO 84, ¶ 11, 402 P.3d 472, 476.

¶ 111   We apply a strict elements test to determine whether one

  offense is a lesser included offense of another. Reyna-Abarca v.

  People, 2017 CO 15, ¶ 53, 390 P.3d 816, 824. “Under this test, we

  compare the elements of the two criminal statutes . . . .” Id. “[A]n

  offense is a lesser included offense of another offense if the

  elements of the lesser offense are a subset of the elements of the

  greater offense, such that the lesser offense contains only elements

  that are also included in the elements of the greater offense.” Id. at

  ¶ 3, 390 P.3d at 818; see People v. Leske, 957 P.2d 1030, 1036

  (Colo. 1998) (comparing the statutory elements of the offenses to

  determine whether an offense is a lesser included one).

                               C.    Analysis

¶ 112   As noted above, Sauser was convicted of felony menacing

  against J.D. and S.M. and aggravated robbery against S.M. A

  person commits aggravated robbery if, “during the act of robbery or

  immediate flight therefrom[,] . . . by the use of force, threats, or


                                     52
  intimidation with a deadly weapon [he] knowingly puts the person

  robbed or any other person in reasonable fear of death or bodily

  injury.” § 18-4-302(1)(b) (emphasis added). In contrast, a person

  commits felony menacing “if, by any threat or physical action, he or

  she knowingly places or attempts to place another person in fear of

  imminent serious bodily injury” by use of a “deadly weapon or any

  article used or fashioned in a manner to cause a person to

  reasonably believe that the article is a deadly weapon.”

  § 18-3-206(1)(a) (emphasis added).

¶ 113   A division of this court held that felony menacing does not

  merge into aggravated robbery. People v. Sisneros, 44 Colo. App.

  65, 67, 606 P.2d 1317, 1318 (1980). Sisneros explained that

  aggravated robbery may be committed without committing felony

  menacing because “[t[he requirement in the felony menacing statute

  that the actor knowingly places a victim in fear of ‘serious bodily

  injury’ is distinguishable from the requirement that the robber

  knowingly places a victim in fear of ‘bodily injury.’” Id.

¶ 114   Sauser contends that, while the division in Sisneros accurately

  distinguished between bodily injury and serious bodily injury, it




                                     53
  erred by ignoring the reference to “death” in the aggravated robbery

  statute. We are not persuaded.

¶ 115   The language in the aggravated robbery statute includes

  “reasonable fear of death or bodily injury,” § 18-4-302(1)(b)

  (emphasis added), while felony menacing includes fear of “imminent

  serious bodily injury.” § 18-3-206(1). We agree with the analysis in

  Sisneros that the elements are distinguishable because the degree

  of injury required for the fear element of felony menacing is greater

  than the degree of injury required for the fear element of aggravated

  robbery. See Sisneros, 44 Colo. App. at 67, 606 P.2d at 1318.

¶ 116   Fear of death is different from fear of serious bodily injury, just

  as fear of bodily injury is different from fear of serious bodily injury.

  If this were not so, the General Assembly’s use of “death” and

  “bodily injury” in section 18-4-302(1)(b) and use of “serious bodily

  injury” in section 18-3-206(1) would make no sense. See People v.

  Abiodun, 111 P.3d 462, 465 (Colo. 2005) (“Where the general

  assembly proscribes conduct in different provisions of the penal

  code and identifies each provision with a different title, its intent to

  establish more than one offense is generally clear.”); see also Dep’t

  of Transp. v. Stapleton, 97 P.3d 938, 943 (Colo. 2004) (“We construe


                                     54
  a statute as a whole, ascribing to each word and phrase its familiar

  and generally accepted meaning, so as to reflect the legislative

  intent of the General Assembly.”); People v. McNeese, 865 P.2d 881,

  884 (Colo. App. 1993) (“It is presumed that the General Assembly

  has knowledge of the legal import of the words it uses and that it

  intends each part of the statute to be given effect.”). We further

  note that, unlike the aggravated robbery statute, the menacing

  statute includes the concept of imminence.

¶ 117   Thus, we hold that felony menacing is not a lesser included

  offense of aggravated robbery, and we reject Sauser’s contention

  that his convictions for felony menacing merge into his conviction

  for aggravated robbery.

                            VIII. Conclusion

¶ 118   The judgment is affirmed.

        JUDGE NAVARRO and JUDGE TOW concur.




                                    55